29 So. 3d 431 (2010)
R.T., Mother of A.T. and Z.T., Children, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D08-5605.
District Court of Appeal of Florida, First District.
March 9, 2010.
Jodi Seitlin of the Seitlin Law Firm, P.A., Jacksonville, for Appellant.
Ward L. Metzger, Appellate Counsel, Department of Children and Families, Jacksonville, for Appellee.
PER CURIAM.
Appellant seeks review of an order in a dependency proceeding adjudicating her child A.T. dependent. She contends that the trial court committed reversible error when it adjudicated the child dependent based on a mediated settlement agreement without first determining whether her consent was knowing and voluntary. The Department of Children and Family Services correctly concedes error. Florida Rule of Juvenile Procedure 8.325(c) requires that, before accepting a consent to a finding of dependency, the trial court determine that the consent "is made voluntarily and with a full understanding of the nature of the allegations and the possible consequences of the . . . consent," and that findings to that effect be incorporated into the order, even when there has been a mediated settlement agreement. In re B.G., 884 So.2d *432 357, 359 (Fla. 2d DCA 2004). Because the trial court failed to do so here, we are constrained to reverse, and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED, with directions.
WEBSTER, PADOVANO, and ROBERTS, JJ., concur.